Title: James Madison to William Cabell Rives, 22 June 1836
From: Madison, James
To: Rives, William Cabell


                        
                            
                                My dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                June 22d. 1836.
                            
                        
                        
                        I have received your very friendly favor of the 15th. enclosing the Diploma of Honorary Membership of the
                            United States Naval Lyceum. As I acknowledged through Captain Ridgely, soon after its receipt, the notification
                            transmitted by him, that the Society had conferred on me this distinction, it may suffice to ask the favor of your
                            communicating to Lieut. Hudson the safe receipt of the diploma.
                        My health has been much impaired latterly and I still continue much enfeebled; but both Mrs. Madison and
                            myself look with pleasure to the promised call from Mrs. Rives and yourself on your return. With our cordial salutations
                            to both. 
                        
                        
                            
                                James Madison.
                            
                        
                    